PER CURIAM.
Victoria J. Moore appeals a workers’ compensation order in which the judge denied her claim for impairment benefits. She contends that the judge erred in determining that she was not entitled to the benefits because she voluntarily limited her income. Under section 440.15(3)(a)3., Florida Statutes (Supp.1994), “[a]n employee’s entitlement to impairment income benefits begins the day after the employee reaches maximum medical improvement or the expiration of temporary benefits, whichever occurs earlier.... ” The judge found that the claimant reached MMI on November 30,1998, with an overall impairment rating of thirteen percent, and determined that she would be entitled to impairment benefits as of December 1, 1998, but for her voluntary limitation of income.
We agree the voluntary limitation of income does not bar entitlement to impairment income benefits under section 440.15(3)(a). Accordingly, the portion of the order denying impairment benefits is reversed, and the case is remanded.
We find no error as to any other points on appeal.
*135AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
ERVIN, WOLF and PADOVANO, JJ., concur.